Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 6/14/2022.
Claims 1-9 have been cancelled. New claims 10-13 have been added.

Response to Arguments
Claims 2-4,9 has been cancelled. Therefore, the objection of the claims is moot.

Applicant arguments
New claims 10-13 are added for the Examiner's consideration. In the interest of expedient prosecution and without acquiescing to the Examiner's contentions in the Office Action, 
Applicant respectfully addresses the patentability of new claims 10-13 over the currently cited7  Application No. 17/290,465 Docket No.: 17787-152001references Hamidi-Sepehr, Qualcomm, Enescu, and Bagheri, whether considered separately or in combination. 
Initially, new independent claim 10 recites, inter alia, "a receiver that receives a Medium Access Control Control Element (MAC CE) for specifying two or more Transmission Configuration Indicator (TCI) states from among a plurality of TCI states that are configured for a Control Resource Set (CORESET) by using a higher layer signaling; and a processor that receives, based on the two or more TCI states specified by the MAC CE, a Physical Downlink Control Channel (PDCCH)." New independent claims 11-13 recite substantially similar limitations. 
Applicant respectfully submits that Hamidi-Sepehr, fail to teach, at least, these limitations. 
In the Office Action, the Examiner references paragraph [0046] of Hamidi-Sepehr to describe that a UE receives configuration information and that a plurality of reference signals associated with one or more transmission configuration indicator (TCI) states. See Office Action, pages 3-4. However, Hamidi-Sepehr is completely silent with regard to, at least, "a receiver that receives a Medium Access Control Control Element (MAC CE) for specifying two or more Transmission Configuration Indicator (TCI) states from among a plurality of TCI states that are configured for a Control Resource Set (CORESET) by using a higher layer signaling; and a processor that receives, based on the two or more TCI states specified by the MAC CE, a Physical Downlink Control Channel (PDCCH)," as required by the above-recited limitations of new independent claim 10. Accordingly, Hamidi-Sepehr fails to teach, at least, the abovementioned limitations. 

Examiner’s response 
Hamidi-Sepehr discloses communicating (receiving) to UE via MAC CE multiple TCI states among plurality of TCI states (abstract, para#46,96-97). For ex: fig.3 shows CORESET with specified 2 states (TC1 and TC2) and para#96-97,111).  Para#96-97,111 Further teach M>1 TCI states among plurality of TCI states associated with configured CORESET and a reception of PDCCH based on the MAC CE multiple TCI states. Cirik discloses a higher layer signaling for use of CORESET (para#479).
Applicant's arguments have been fully considered but they are not persuasive

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Sepehr et al. US 2021/0306867 in view of Cirik et al. US 2020/0100311

Reclaim 10
Hamidi-Sepehr discloses a terminal (UE;600) comprising (abstract;; fig.3): a receiver that receives a Medium Access Control Control Element (MAC CE) for specifying two or more Transmission Configuration Indicator (TCI) states from among a plurality of TCI states that are configured for a Control Resource Set (CORESET) (abstract,para#46,96-97; fig.3 shows CORESET specifying 2 states (TC1 and TC2; para#96-97,111 teach multiple TCI states for CORESET received by UE via MAC CE. See also claims 1,12. Para#96 further teaches M>1 TCI states for configured CORESET. Thereby, specifying at least 2 TCI states for configured CORESET states from among a plurality of TCI states) and a processor (602; para#123-124,128,16; abstract; reception) that receives, based on the two or more TCI states specified by the MAC CE, a Physical Downlink Control Channel (PDCCH) (para#96,70 teach the two or more TCI states, a Physical Downlink Control Physical Downlink Control Channel, which specified by MAC CE. para#72,74. See claim 6-7); failed to explicitly teach a higher layer signaling.
However, Cirik discloses a higher layer signaling for use of CORESET (para#479).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify Hamidi-Sepehr as taught by Cirik and a higher layer signaling for use of CORESET.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify Hamidi-Sepehr as taught by Cirik and a higher layer signaling for use of CORESET for the benefit of configuration of downlink BWP cell (para#479).


Reclaim 11
Hamidi-Sepehr discloses a radio communication method for a terminal (UE;600) comprising (abstract; fig.3): receiving a Medium Access Control Control Element (MAC CE) for specifying two or more Transmission Configuration Indicator (TCI) states from among a plurality of TCI states that are configured for a Control Resource Set (CORESET) (abstract, para#46,96-97; fig.3 shows CORESET specifying 2 states (TC1 and TC2; para#96-97,111 teach multiple TCI states for CORESET received by UE via MAC CE. See also claims 1,12,14. Para#96 further teaches M>1 TCI states for configured CORESET. Thereby, specifying at least 2 TCI states for configured CORESET states from among a plurality of TCI states) and (receiving (para#123-124,128,16; abstract; reception. Claim 1,14), based on the two or more TCI states specified by the MAC CE, a Physical Downlink Control Channel (PDCCH) (para#96,70 teach the two or more TCI states, a Physical Downlink Control Physical Downlink Control Channel, which specified by MAC CE. para#72,74. See claim 2,14); failed to explicitly teach a higher layer signaling.
However, Cirik discloses a higher layer signaling for use of CORESET (para#479).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify Hamidi-Sepehr as taught by Cirik and a higher layer signaling for use of CORESET.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify Hamidi-Sepehr as taught by Cirik and a higher layer signaling for use of CORESET for the benefit of configuration of downlink BWP cell (para#479).


Reclaim 12
Hamidi-Sepehr discloses a base station comprising (abstract): 
a transmitter that transmits a Medium Access Control Control Element (MAC CE) for specifying two or more Transmission Configuration Indicator (TCI) states from among a plurality of TCI states that are configured for a Control Resource Set (CORESET) (abstract; para#46 teach UE for receiving a MAC CE from base station specifying two or more Transmission Configuration (therefore, base station transmitting MAC CE specifying two or more Transmission Configuration); fig.3 shows CORESET specifying 2 states (TC1 and TC2; para#96-97 teach multiple TCI states for CORESET received by UE via MAC CE); a processor (602) that transmits (para#16,117,120-121,125,127-128, para#16, 120-121 communication device (base station) includes processor (602) for transmitting and receiving over wireless medium) based on the two or more TCI states specified by the MAC CE, a Physical Downlink Control Channel (PDCCH) ) (para#96,70 teach the two or more TCI states, a Physical Downlink Control Physical Downlink Control Channel, which specified by MAC CE. para#72,74, see claim 13); failed to explicitly teach a higher layer signaling.
However, Cirik discloses a higher layer signaling for use of CORESET (para#479).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify Hamidi-Sepehr as taught by Cirik and a higher layer signaling for use of CORESET.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify Hamidi-Sepehr as taught by Cirik and a higher layer signaling for use of CORESET for the benefit of configuration of downlink BWP cell (para#479).


Reclaim 13
Hamidi-Sepehr discloses a system (abstract) comprising a terminal (UE;101) and a base station (130), wherein the terminal comprises (UE;101): 
a receiver that receives a Medium Access Control Control Element (MAC CE) for specifying two or more Transmission Configuration Indicator (TCI) states from among a plurality of TCI states that are configured for a Control Resource Set (CORESET) (abstract, para#46,96-97; fig.3 shows CORESET specifying 2 states (TC1 and TC2; para#96-97,111 teach multiple TCI states for CORESET received by UE via MAC CE. See also claims 1,12. Para#96 further teaches M>1 TCI states for configured CORESET. Thereby, specifying at least 2 TCI states for configured CORESET states from among a plurality of TCI states) and a processor (602; para#123-124,128,16; abstract; reception) that receives, based on the two or more TCI states specified by the MAC CE, a Physical Downlink Control Channel (PDCCH) (para#96,70 teach the two or more TCI states, a Physical Downlink Control Physical Downlink Control Channel, which specified by MAC CE. para#72,74. See claim 2) and the base station comprises: a transmitter that transmits the MAC CE (para#46 teach UE for receiving a MAC CE from base station specifying two or more Transmission Configuration (therefore, base station transmitting MAC CE specifying two or more Transmission Configuration); and transmits the PDCCH (claims 6,7,13) (para#96,70 teach the two or more TCI states, a Physical Downlink Control Physical Downlink Control Channel, which specified by MAC CE. para#72,74. See claim 6-7) failed to explicitly teach a higher layer signaling.
However, Cirik discloses a higher layer signaling for use of CORESET (para#479).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify Hamidi-Sepehr as taught by Cirik and a higher layer signaling for use of CORESET.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify Hamidi-Sepehr as taught by Cirik and a higher layer signaling for use of CORESET for the benefit of configuration of downlink BWP cell (para#479).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631